JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor su
provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

pplement the filingand service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE /NSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS
Gerald Camp

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)
Susan M. Lin, Jonathan H. Feinberg

Kairys, Rudovsky et al., 718 Arch Street, Suite 501 South, Philadelph
PA 19106, 215-925-4400

Philadelphia

DEFENDANTS
City of Philadelphia, Phillip Nordo

County of Residence of First Listed Defendant _ re
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (/f Known)

ia,

 

 

II. BASIS OF JURISDICTION (Place an "X” in One Box Only) Hl

2&3 Federal Question
(U.S. Government Not a Party)

Ol U.S. Goverment

Plaintiff

O 2. U.S. Government
Defendant

O04 Diversity
(indicate Citizenship of Parties in Item [ff)

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

. CITIZENSHIP OF PRINCIPAL PARTIES (Place an °“X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF

Citizen of This State ol O 1 Incorporated or Principal Place o4 04

of Business In This State
Citizen of Another State O 2 O 2 Incorporated aud Principal Place gos 05

of Business In Another State
Citizen or Subject of a o3 O 3 Foreign Nation O06 O6

Foreign Country
Click here for: Nature of Suit Code Descriptions.

   

 

 

 

 

 

 

 

 

 

 

 

 

[ CONTRACT TORTS FORFEITURE/PENALIY BANKRUPTCY.
© 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
6 130 Miller Act O 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability © 367 Health Care/ O 400 State Reapportionment
J 150 Recovery of Overpayment [0 320 Assault, Libel & Pharmaceutical | RIGH O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability © 830 Patent 0 450 Commerce
0 152 Recovery of Defaulted Liability © 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability © 840 Trademark Corlupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY 1 ak ' Hh © 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle C) 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) 490 Cable/Sat TV
0 160 Stockholders’ Suits © 355 Motor Vehicle OG 371 Truth in Lending Act © 862 Black Lung (923) OC 850 Securities/Commodilies/
0 190 Other Contract Product Liability O 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 890 Other Statutory Actions
OC 196 Franchise Injury © 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agricultural Acts
362 Personal Injury - Product Liability O 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act O 895 Freedom of Information
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |© 790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnation &&% 440 Other Civil Rights Habeas Corpus; O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff O 896 Arbitration
O 220 Foreclosure OD 441 Voting OD 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 1 530 General 0 950 Constitutionality of
G 290 All Other Real Property 0 445 Amer. w/Disabilities -] 0 535 Death Penalty EMIMIGRATION Zi State Statutes
Employment Other: © 462 Naturalization Application
CG 446 Amer, w/Disabilities -] 540 Mandamus & Other |0 465 Other Immigration
Other O 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0) 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

Kl Original 112 Removed from
Proceeding State Court

OM 3. Remanded from a4

Appellate Court

Reinstated or O S Transferred from O 6 Multidistrict OD 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

42 USC 1983

Brief description of cause:

VI, CAUSE OF ACTION

 

VII. REQUESTED IN C1 CHECK IF THIS IS A CLASS ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Malicious prosecution, Fabrication, Denial of a fair trial

DEMAND § CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: — {Yes — CINo
VII. RELATED CASE(S)
IF ANY s (See instructions): JUDGE DOCKET NUMBER
DATE | if SIGNATURE OF ATTORNEY OF RECORD
corms (| “raul YA 2
FOR OFFICE USE ONLY? ~ —
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
